      Case 1:15-cv-06885-LTS-SLC Document 214 Filed 06/19/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
EDREWEENE RAYMOND, et al.,

                                Plaintiffs,

         against
                                                         CIVIL ACTION NO.: 15 Civ. 6885 (LTS) (SLC)

                                                                           ORDER
THE CITY OF NEW YORK, et al.,

                                Defendants.




SARAH L. CAVE, United States Magistrate Judge.

         Plaintiffs are directed to respond to Defendants’ Letter-Motion for a conference (ECF No.

213) by close of business on Monday, June 22, 2020. Defendants do not have to file a reply. The

parties must be prepared to discuss both Plaintiffs’ (ECF No. 208) and Defendants’ (ECF No. 213)

Letter-Motions during the Telephone Conference scheduled for Tuesday, June 23, 2020.


Dated:             New York, New York
                   June 19, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
